Exhibit 10.17

NAVTEQ CORPORATION

AMENDED & RESTATED 2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT


1.     NOTICE OF AWARD.

 

[Grantee’s Name]

 

NAVTEQ Corporation (the “Company”) is pleased to advise you that, pursuant to
the Company’s Amended & Restated 2001 Stock Incentive Plan (the “Plan”), the
Board has granted to you (“you” or “Grantee”) an award of NUMBER OF RSU’S
GRANTED restricted stock units (subject to adjustment below, the “Restricted
Units”), effective as of GRANT DATE (the “Date of Grant”), subject to the terms
and conditions set forth in this Restricted Stock Unit Agreement (the
“Agreement”).  Any capitalized terms used herein and not defined herein have the
meanings set forth in the Plan.


2.     NATURE OF RESTRICTED UNITS.  SUBJECT TO SECTIONS 3 AND 7, EACH RESTRICTED
UNIT REPRESENTS THE RIGHT TO RECEIVE FROM THE COMPANY ON THE APPLICABLE VESTING
DATE (AS DEFINED HEREIN) ONE SHARE OF COMMON STOCK.


3.     VESTING OF RESTRICTED UNITS.


A.               GENERALLY.  EXCEPT AS PROVIDED IN SECTIONS 3(C) AND 3(D), THE
RESTRICTED UNITS WILL VEST RATABLY IN ANNUAL INSTALLMENTS AT A RATE OF
TWENTY-FIVE PERCENT (25%) PER YEAR OVER A FOUR (4) YEAR PERIOD BEGINNING ON THE
DATE OF GRANT.  THE INSTALLMENTS WILL VEST ON THE FIRST, SECOND, THIRD AND
FOURTH ANNIVERSARIES OF THE DATE OF GRANT, RESPECTIVELY, AND EACH SUCH
ANNIVERSARY IS REFERRED TO HEREIN AS A “VESTING DATE”; PROVIDED, HOWEVER, THAT
IN THE EVENT YOU DO NOT MAINTAIN YOUR CONTINUOUS STATUS UNTIL ANY GIVEN VESTING
DATE, ANY OF THE RESTRICTED UNITS THAT HAVE NOT YET BECOME NONFORFEITABLE SHALL
BE FORFEITED IMMEDIATELY UPON THE TERMINATION OF YOUR CONTINUOUS STATUS.


B.              FORFEITURE UPON CESSATION OF SERVICE.  IF, AT ANY TIME, YOU
CEASE TO BE AN EMPLOYEE OF THE COMPANY BUT YOU CONTINUE TO PROVIDE BONA FIDE
SERVICES IN A DIFFERENT CAPACITY FOLLOWING SUCH CESSATION, INCLUDING WITHOUT
LIMITATION AS A DIRECTOR, CONSULTANT OR INDEPENDENT CONTRACTOR, THEN A
TERMINATION OF YOUR CONTINUOUS STATUS SHALL NOT BE DEEMED TO HAVE OCCURRED FOR
PURPOSES OF THIS AGREEMENT UPON SUCH CHANGE IN RELATIONSHIP.  LIKEWISE, YOUR
CONTINUOUS STATUS SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE OF ANY LEAVE
OF ABSENCE APPROVED BY THE COMPANY OR DUE TO A TRANSFER BETWEEN LOCATIONS OF THE
COMPANY OR BETWEEN THE COMPANY, ITS AFFILIATES OR ANY SUCCESSOR.


C.               MISCONDUCT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IF YOU COMMIT AN ACT OF MISCONDUCT, ANY RESTRICTED UNITS WHICH HAVE NOT PRIOR TO
THE DATE OF SUCH MISCONDUCT BECOME NONFORFEITABLE, OR WHICH HAVE BECOME
NONFORFEITABLE BUT HAVE NOT YET BEEN DISTRIBUTED, WILL IMMEDIATELY AND
AUTOMATICALLY, WITHOUT ANY ACTION ON THE PART OF THE COMPANY, BE FORFEITED AND
SHALL IMMEDIATELY REVERT TO THE PLAN.

1


--------------------------------------------------------------------------------



D.              CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL
(AS DEFINED IN THE PLAN), THE ADMINISTRATOR MAY TAKE SUCH ACTIONS AS IT, IN ITS
SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, THE
ACCELERATION OF VESTING OF RESTRICTED UNITS, THE DISTRIBUTION OF SHARES OF
COMMON STOCK UNDERLYING THE RESTRICTED UNITS OR THE SUBSTITUTION OF EQUIVALENT
AWARDS OF THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF.


4.     BOOK ACCOUNTS.  AN UNFUNDED BOOKKEEPING ACCOUNT (THE “ACCOUNT”) SHALL BE
ESTABLISHED FOR EACH GRANTEE WHEN SUCH PERSON IS AWARDED RESTRICTED UNITS
PURSUANT TO THE PLAN AND THIS AGREEMENT.  ACCOUNTS SHALL BE MAINTAINED BY THE
ADMINISTRATOR.  RESTRICTED UNITS SHALL BE CREDITED TO THE ACCOUNT AS OF THE DATE
OF GRANT AND DEBITED FROM THE ACCOUNT TO REFLECT ADJUSTMENTS DESCRIBED IN
SECTION 11 OF THE PLAN, FORFEITURES DESCRIBED IN SECTION 2(B) OR 2(C) AND
SETTLEMENTS DESCRIBED IN SECTION 6 OR 7.  DIVIDENDS OR OTHER DISTRIBUTIONS PAID
WITH RESPECT TO THE SHARES UNDERLYING THE RESTRICTED UNITS SHALL BE CREDITED TO
THE ACCOUNT IN THE FORM OF ADDITIONAL RESTRICTED UNITS (SUBJECT TO THE SAME
TERMS AND CONDITIONS AS THE RESTRICTED UNITS GIVING RISE TO THE CREDITING OF
SUCH DIVIDENDS OR DISTRIBUTIONS) BASED ON THE FAIR MARKET VALUE AT THAT TIME.


5.     RIGHTS AS STOCKHOLDER.  YOU SHALL NOT HAVE VOTING OR ANY OTHER RIGHTS AS
A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED UNITS.


6.     DELIVERY OF SHARES.  AS SOON AS PRACTICABLE FOLLOWING THE DATE RESTRICTED
UNITS CREDITED TO YOUR ACCOUNT BECOME NONFORFEITABLE IN ACCORDANCE WITH SECTION
2 (THE “DELIVERY DATE”), AND SUBJECT TO YOUR SATISFACTION OF ANY WITHHOLDING
OBLIGATIONS, YOU SHALL RECEIVE STOCK CERTIFICATES (THE “CERTIFICATES”)
EVIDENCING THE CONVERSION OF THOSE RESTRICTED UNITS INTO SHARES.  THE
CERTIFICATES SHALL BE ISSUED TO YOU AS OF THE DELIVERY DATE AND REGISTERED IN
YOUR NAME.


7.     CASH SETTLEMENTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
WHENEVER SHARES WOULD OTHERWISE BE DISTRIBUTABLE IN RESPECT OF RESTRICTED UNITS,
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY SETTLE ALL OR ANY PORTION OF
THOSE RESTRICTED UNITS IN CASH EQUAL TO THE FAIR MARKET VALUE OF THE SHARES THAT
WOULD OTHERWISE HAVE BEEN DISTRIBUTABLE.


8.     DEFERRAL ELECTION.  THE ADMINISTRATOR, AT SUCH TIMES AND IN SUCH MANNER
AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, MAY ALLOW YOU
TO DEFER DELIVERY OF THE SHARES THAT WOULD OTHERWISE BE DUE BY VIRTUE OF THE
SATISFACTION OF THE VESTING REQUIREMENTS SET FORTH IN SECTION 2.


9.     WITHHOLDING OF TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM
ANY PAYMENT OF ANY KIND (INCLUDING SALARY OR BONUS) OTHERWISE DUE TO YOU, AN
AMOUNT EQUAL TO ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO
BE WITHHELD IN CONNECTION WITH THE AWARD, DEFERRAL OR SETTLEMENT OF THE
RESTRICTED UNITS OR OTHER SECURITIES PURSUANT TO THIS AGREEMENT.  THE COMPANY
SHALL ALSO HAVE THE RIGHT TO WITHHOLD SHARES OTHERWISE DELIVERABLE UPON VESTING
OF THE RESTRICTED UNITS TO SATISFY, IN WHOLE OR IN PART, THE AMOUNT THE COMPANY
IS REQUIRED TO WITHHOLD FOR TAXES IN CONNECTION WITH THIS AWARD (BASED ON THE
FAIR MARKET VALUE OF SUCH SHARES AS OF THE DATE OF SUCH WITHHOLDING).


10.   CONFORMITY WITH PLAN.  THE RESTRICTED UNITS ARE INTENDED TO CONFORM IN ALL
RESPECTS WITH, AND ARE SUBJECT TO ALL APPLICABLE PROVISIONS OF, THE PLAN (WHICH
IS INCORPORATED HEREIN BY REFERENCE).  INCONSISTENCIES BETWEEN THIS AGREEMENT
AND THE PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ITS DISCRETION.  BY
EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS AGREEMENT, YOU ACKNOWLEDGE
YOUR RECEIPT OF THIS AGREEMENT AND THE PLAN AND AGREE TO BE BOUND BY ALL OF THE
TERMS OF THIS AGREEMENT AND THE PLAN.


11.   NO GUARANTEE OF EMPLOYMENT.  GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING PROVISIONS SET FORTH HEREIN
IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE,

2


--------------------------------------------------------------------------------



CONSULTANT OR DIRECTOR, IN EACH CASE AT THE WILL OF THE COMPANY (AND NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED RESTRICTED UNITS OR RECEIVING SHARES
HEREUNDER).  GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING PROVISIONS SET FORTH HEREIN
DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
GRANTEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.


12.   AMENDMENT OR SUBSTITUTION OF RESTRICTED UNITS.  THE TERMS OF THE
RESTRICTED UNITS MAY BE AMENDED FROM TIME TO TIME BY THE ADMINISTRATOR IN ITS
DISCRETION IN ANY MANNER THAT IT DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 11 OF THE PLAN OR AS REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAWS, NO SUCH AMENDMENT SHALL ADVERSELY AFFECT IN A MATERIAL
MANNER ANY OF YOUR RIGHTS UNDER THE AWARD WITHOUT YOUR WRITTEN CONSENT.


13.   UNFUNDED STATUS OF PLAN.  THE PLAN IS AN UNFUNDED ARRANGEMENT.  ANY
AMOUNTS PAYABLE IN CASH UNDER THE PLAN AND THIS AGREEMENT WILL BE PAID FROM THE
GENERAL ASSETS OF THE COMPANY.  ANY PERSON ENTITLED TO A PAYMENT UNDER THE PLAN
OR THIS AGREEMENT WILL HAVE THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY AND
WILL NOT HAVE A CLAIM TO ANY PARTICULAR ASSET OF THE COMPANY.


14.   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS
AGREEMENT.


15.   LOCK-UP PERIOD. GRANTEE HEREBY AGREES NOT TO OFFER, SELL, CONTRACT TO
SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY EQUITY
SECURITIES OF THE COMPANY, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, ENTER INTO A TRANSACTION WHICH WOULD HAVE THE
SAME EFFECT, OR ENTER INTO ANY SWAP, HEDGE OR OTHER ARRANGEMENT THAT TRANSFERS,
IN WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF SUCH
SECURITIES, WHETHER ANY SUCH AFOREMENTIONED TRANSACTION IS TO BE SETTLED BY
DELIVERY OF SUCH SECURITIES OR OTHER SECURITIES, IN CASH OR OTHERWISE, OR
PUBLICLY DISCLOSE THE INTENTION TO MAKE ANY SUCH OFFER, SALE, PLEDGE OR
DISPOSITION, OR TO ENTER INTO ANY SUCH TRANSACTION, SWAP, HEDGE OR OTHER
ARRANGEMENT, IN EACH CASE DURING THE SEVEN DAYS PRIOR TO AND THE 180 DAYS AFTER
THE EFFECTIVENESS OF ANY UNDERWRITTEN OFFERING OF THE COMPANY’S EQUITY
SECURITIES (OR SUCH LONGER OR SHORTER PERIOD AS MAY BE REQUESTED IN WRITING BY
THE MANAGING UNDERWRITER AND AGREED TO IN WRITING BY THE COMPANY) (THE “MARKET
STANDOFF PERIOD”), EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION IF OTHERWISE
PERMITTED.  IN ADDITION, GRANTEE AGREES TO EXECUTE ANY FURTHER LETTERS,
AGREEMENTS AND/OR OTHER DOCUMENTS REQUESTED BY THE COMPANY OR ITS UNDERWRITERS
WHICH ARE CONSISTENT WITH THE TERMS OF THIS SECTION 15.  THE COMPANY MAY IMPOSE
STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO SECURITIES SUBJECT TO THE FOREGOING
RESTRICTIONS UNTIL THE END OF SUCH MARKET STANDOFF PERIOD.


16.   RESTRICTIONS/LEGAL COMPLIANCE.  SHARES WILL NOT BE DISTRIBUTED TO THE
GRANTEE UPON VESTING OF THE RESTRICTED UNITS IF THE ISSUANCE OF ANY SHARE UPON
SUCH VESTING WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW.  THE COMPANY
MAY ALSO CONDITION THE DISTRIBUTION OF SHARES UPON THE EXECUTION AND DELIVERY OF
ANY FURTHER DOCUMENTS OR INSTRUMENTS BY THE GRANTEE DEEMED NECESSARY OR
DESIRABLE BY THE ADMINISTRATOR, INCLUDING ANY REPRESENTATIONS AND WARRANTIES. 
THE COMPANY SHALL NOT BE REQUIRED TO TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE
BEEN SOLD OR OTHERWISE TRANSFERRED IN VIOLATION OF THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER LAWS OR THE PROVISIONS OF THIS
AGREEMENT.  GRANTEE REPRESENTS THAT GRANTEE WILL BE ACQUIRING SHARES FOR
GRANTEE’S OWN ACCOUNT AND NOT ON BEHALF OF OTHERS.  GRANTEE UNDERSTANDS AND
ACKNOWLEDGES THAT FEDERAL, STATE AND FOREIGN SECURITIES LAWS GOVERN AND RESTRICT
GRANTEE’S RIGHT TO OFFER, SELL OR OTHERWISE DISPOSE OF SHARES AWARDED UNLESS
SUCH OFFER, SALE OR OTHER DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES
ACT AND STATE OR FOREIGN SECURITIES LAWS, OR IN THE OPINION OF THE COMPANY’S
COUNSEL, SUCH OFFER, SALE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR
QUALIFICATION THEREUNDER.  GRANTEE AGREES THAT GRANTEE WILL NOT OFFER, SELL OR
OTHERWISE DISPOSE OF ANY SHARES IN ANY MANNER WHICH WOULD: (I) REQUIRE THE
COMPANY TO FILE ANY REGISTRATION STATEMENT WITH THE

3


--------------------------------------------------------------------------------



SECURITIES AND EXCHANGE COMMISSION (OR ANY SIMILAR FILING UNDER STATE LAW) OR TO
AMEND OR SUPPLEMENT ANY SUCH FILING OR (II) VIOLATE OR CAUSE THE COMPANY TO
VIOLATE THE SECURITIES ACT, THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR
ANY STATE OR OTHER FEDERAL LAW, OR (III) VIOLATE ANY AGREEMENT BETWEEN GRANTEE
AND THE COMPANY, INCLUDING THIS AGREEMENT.


17.   DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


18.   ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND THIS AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE
COMPANY AND GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT
IS GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.


19.   NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
BY EITHER THE COMPANY OR THE GRANTEE PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN ON THE DATE AND AT THE TIME
DELIVERED VIA PERSONAL, COURIER OR RECOGNIZED OVERNIGHT DELIVERY SERVICE OR, IF
SENT VIA TELECOPIER, ON THE DATE AND AT THE TIME TELECOPIED WITH CONFIRMATION OF
DELIVERY OR, IF MAILED, ON THE DATE FIVE (5) DAYS AFTER THE DATE OF THE MAILING
(WHICH SHALL BE BY REGULAR, REGISTERED OR CERTIFIED MAIL).  DELIVERY OF A NOTICE
BY TELECOPY (WITH CONFIRMATION) SHALL BE PERMITTED AND SHALL BE CONSIDERED
DELIVERY OF A NOTICE NOTWITHSTANDING THAT IT IS NOT AN ORIGINAL THAT IS
RECEIVED.  IF DIRECTED TO THE GRANTEE, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL
BE SENT TO THE ADDRESS INDICATED AT THE END OF THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS THE GRANTEE MAY HEREAFTER SPECIFY IN WRITING.  IF DIRECTED TO THE
COMPANY, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL BE SENT TO THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICE, C/O THE COMPANY’S SECRETARY, OR TO SUCH OTHER
ADDRESS OR PERSON AS THE COMPANY MAY HEREAFTER SPECIFY IN WRITING.


20.   ACKNOWLEDGEMENTS.  BY ACCEPTING THIS AWARD:

A.     THE GRANTEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS AWARD WILL NOT CONFER
ON ANY PERSON ANY LEGAL OR EQUITABLE RIGHT (OTHER THAN THOSE RIGHTS CONSTITUTING
THE AWARD ITSELF) AGAINST THE COMPANY AND/OR ANY AFFILIATE, DIRECTLY OR
INDIRECTLY.

B.     THE GRANTEE ACKNOWLEDGES AND UNDERSTANDS THAT HIS OR HER RIGHTS UNDER THE
PLAN ARE OFFERED TO THE GRANTEE STRICTLY AS AN EMPLOYEE OF THE COMPANY OR AN
AFFILIATE AND THAT THE PLAN IS NOT AN OFFER OF SECURITIES MADE TO THE GENERAL
PUBLIC.

C.     THE GRANTEE AGREES THAT NO COMPENSATION OR BENEFIT ARISING OR ACCRUING
UNDER THE PLAN WILL BE REFLECTED IN ANY SEVERANCE OR INDEMNITY PAYMENTS THAT THE
COMPANY OR ANY AFFILIATE MAY MAKE OR BE REQUIRED TO MAKE TO THE GRANTEE IN THE
FUTURE.  THE GRANTEE FURTHER ACKNOWLEDGES THAT THIS GRANT IS FOR FUTURE SERVICES
TO THE COMPANY AND/OR ITS AFFILIATES AND IS NOT UNDER ANY CIRCUMSTANCES TO BE
CONSIDERED COMPENSATION FOR PAST SERVICES.

D.     THE GRANTEE VOLUNTARILY ACKNOWLEDGES AND CONSENTS TO THE COLLECTION, USE,
PROCESSING AND TRANSFER OF PERSONAL DATA AS DESCRIBED IN THIS PARAGRAPH.  THE
GRANTEE IS NOT OBLIGED TO CONSENT TO SUCH COLLECTION, USE PROCESSING AND
TRANSFER OF PERSONAL DATA.  HOWEVER, FAILURE TO PROVIDE THE CONSENT MAY AFFECT
THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.  THE COMPANY HOLDS CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING BUT NOT LIMITED TO: THE
GRANTEE’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, FAX NUMBER, EMAIL ADDRESS,
FAMILY SIZE, MARITAL STATUS, SEX, BENEFICIARY INFORMATION, EMERGENCY CONTACTS,
PASSPORT / VISA INFORMATION, AGE, LANGUAGE SKILLS, DRIVERS LICENSE INFORMATION,
DATE OF BIRTH, BIRTH CERTIFICATE, SOCIAL SECURITY NUMBER OR OTHER EMPLOYEE
IDENTIFICATION NUMBER, NATIONALITY, C.V. (OR RESUME), WAGE HISTORY, EMPLOYMENT
REFERENCES, JOB TITLE, EMPLOYMENT OR SEVERANCE CONTRACT, CURRENT WAGE AND
BENEFIT INFORMATION, PERSONAL BANK ACCOUNT NUMBER, TAX RELATED INFORMATION, PLAN
OR BENEFIT ENROLLMENT FORMS AND ELECTIONS, OPTION OR BENEFIT STATEMENTS, STOCK
HOLDINGS OR DIRECTORSHIPS IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENTS TO STOCK AWARDED, CANCELED, PURCHASED, VESTED, UNVESTED OR
OUTSTANDING IN THE GRANTEE’S FAVOR, FOR THE PURPOSE OF MANAGING AND
ADMINISTERING THE PLAN (“DATA”). THE

4


--------------------------------------------------------------------------------


COMPANY AND/OR ITS SUBSIDIARIES WILL TRANSFER DATA AMONGST THEMSELVES AS
NECESSARY FOR THE PURPOSE OF IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF
THE GRANTEE’S PARTICIPATION IN THE PLAN, AND THE COMPANY MAY FURTHER TRANSFER
DATA TO ANY THIRD PARTIES ASSISTING THE COMPANY IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN.  THESE RECIPIENTS MAY BE LOCATED IN
THE EUROPEAN ECONOMIC AREA, OR ELSEWHERE THROUGHOUT THE WORLD, SUCH AS THE
UNITED STATES.  THE GRANTEE AUTHORIZES THEM TO RECEIVE, POSSESS, USE, RETAIN AND
TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF
IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE
PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED FOR THE
ADMINISTRATION OF THE PLAN AND/OR THE SUBSEQUENT HOLDING OF SHARES OF STOCK ON
THE GRANTEE’S BEHALF TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE GRANTEE MAY
ELECT TO DEPOSIT ANY SHARES OF STOCK ACQUIRED PURSUANT TO THE PLAN.  THE GRANTEE
MAY, AT ANY TIME, REVIEW DATA, REQUIRE ANY NECESSARY AMENDMENTS TO IT OR
WITHDRAW THE CONSENTS HEREIN IN WRITING BY CONTACTING THE COMPANY; HOWEVER,
WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.


21.   MISCELLANEOUS.

A.     THE RIGHTS AND BENEFITS OF THE COMPANY UNDER THIS AGREEMENT SHALL BE
TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL COVENANTS AND
AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE
COMPANY’S SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THE GRANTEE
UNDER THIS AGREEMENT MAY ONLY BE ASSIGNED WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

B.     EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY SUCH PROVISION OR
PROVISIONS, NOR PREVENT THAT PARTY THEREAFTER FROM ENFORCING EACH AND EVERY
OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED BOTH PARTIES HEREIN ARE
CUMULATIVE AND SHALL NOT CONSTITUTE A WAIVER OF EITHER PARTY’S RIGHT TO ASSERT
ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE CIRCUMSTANCES.

C.     THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY FACSIMILE
SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------


To acknowledge their agreement to the foregoing, the Company has caused this
Agreement to be executed by its duly authorized officer, and the Grantee has
executed this Agreement, in each case as of the Date of Grant.

NAVTEQ CORPORATION:

 

[g51731kui001.jpg]

 

By

 

 

 

Judson Green

 

Name

 

 

BY YOUR SIGNATURE, YOU HEREBY ACCEPT THIS AWARD OF RESTRICTED UNITS AND AGREE
THAT THE RESTRICTED UNITS ARE AWARDED UNDER AND GOVERNED BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AGREEMENT.  IN ADDITION, YOUR SIGNATURE BELOW
EVIDENCES YOUR ACKNOWLEDGMENT THAT YOU HAVE REVIEWED THE PLAN AND THIS AGREEMENT
IN THEIR ENTIRETY, YOU HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL
PRIOR TO EXECUTING THIS AGREEMENT AND YOU FULLY UNDERSTAND ALL PROVISIONS OF THE
PLAN AND THIS AGREEMENT. YOU AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND/OR THIS AGREEMENT. YOU ALSO ACKNOWLEDGE AND UNDERSTAND
THAT THE ADMINISTRATOR HAS THE AUTHORITY TO ACT IN CERTAIN CIRCUMSTANCES WITHOUT
YOUR CONSENT, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO ADJUST THE TERMS
AND CONDITIONS OF THIS AGREEMENT IN THE EVENT OF CERTAIN CORPORATE TRANSACTIONS
AND OTHER EVENTS DESCRIBED IN SECTION 11 OF THE PLAN, AND SUCH ACTIONS COULD
NEGATIVELY IMPACT YOUR RIGHTS UNDER THIS AGREEMENT.  ADDITIONALLY, YOU AGREE TO
NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

GRANTEE:

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Residence Address

 

 

6


--------------------------------------------------------------------------------